Case: 13-10604      Document: 00512660557         Page: 1    Date Filed: 06/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-10604                                  FILED
                                  Summary Calendar                            June 11, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
ANDREW SIEBERT,

                                                 Petitioner-Appellant

v.

RODNEY CHANDLER, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-269


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Andrew Siebert, federal prisoner # 33672-177, was convicted by a jury of
conspiring to commit and committing wire fraud, mail fraud, and bank fraud
and was sentenced to a total of 60 months of imprisonment and a three-year
term of supervised release. Siebert now appeals the denial of his 28 U.S.C.
§ 2241 petition in which he argued that he was entitled to credit for time served
during his release on bail to home confinement. Although he also asserted in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10604    Document: 00512660557     Page: 2   Date Filed: 06/11/2014


                                 No. 13-10604

his petition that the district court “failed to convey to him the consequences of
electing bail” and that the oral pronouncement of sentence conflicted with the
written judgment regarding the term of supervised release, he does not
challenge the district court’s resolution of those claims and has therefore
abandoned them on appeal. See Longoria v. Dretke, 507 F.3d 898, 901 (5th Cir.
2007).
      As for Siebert’s argument that he was entitled to credit towards his
sentence for the time he served in home confinement, his argument is without
merit. See Reno v. Koray, 515 U.S. 50, 57-65 (1995). Before surrendering to
the Federal Bureau of Prisons (BOP) for service of his sentence, Siebert was
released on bail, subject to home confinement. Because he was not committed
to the custody of the Attorney General or subject to the BOP’s control, he was
not in “official detention” for purposes of 18 U.S.C. § 3585(b), which provides
that a defendant is entitled to credit toward the service of a term of
imprisonment for any time he has served in “official detention prior to the date
the sentence commences.” See Koray, 515 U.S. at 57-58. Thus, Siebert was not
entitled to credit against his sentence for the time spent in home confinement.
Id. at 58-65. Further, although Siebert points to the Sentencing Guidelines
and 18 U.S.C. § 3583 in support of his argument, none of the provisions Siebert
cites for support relate to whether he served time in “official detention” prior
to the date his sentence commenced. See § 3585(b); Koray, 515 U.S. at 58-65.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2